Citation Nr: 1118427	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for a right hip disorder.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  

4.  Entitlement to service connection for residuals of a back injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is of record.  

While the Board notes that the Veteran testified at the December 2010 hearing with regard to the issue of service connection for tinnitus, this issue is not currently on appeal.  The Board notes that the RO denied service connection for tinnitus in July 2007.  The Veteran filed a notice of disagreement with the denial as part of the August 2007 substantive appeal, which he filed to perfect his claim of service connection for right ear hearing loss.  Thereafter, a statement of the case was issued in April 2008.  Subsequent to the issuance of the statement of the case, no further correspondence was received from the Veteran with regard to his tinnitus claim until the Veteran testified at the December 2010 Travel Board hearing.  As there was no correspondence received which could be deemed to be a substantive appeal following the issuance of the April 2008 statement of the case within the proscribed period of time, (either within one year of the issuance of the rating determination or within 60 days following the issuance of the statement of the case-see 38 C.F.R. § 20.302) this issue is not properly before the Board.  The Board will accept the Veteran's testimony with regard to his tinnitus claim as a new claim.  As such, the issue of service connection for tinnitus is referred to the RO for appropriate action.  

With regard to the Veteran's claim of service connection for right ear hearing loss, it has been held that the Board is under a legal duty in such a case to determine if there was new and material evidence received, regardless of the RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss on the title page of this decision.

The newly reopened claim of service connection for residuals of a back injury, the claim of service connection for a right hip disorder, and the issue of whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss are all remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a July 2003 rating determination, the RO denied service connection for residuals of a back injury; the Veteran was notified of this decision that same month and did not perfect his appeal.

2.  Evidence received since the July 2003 denial of service connection for residuals of a back injury raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2003 rating determination denying service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the July 2003 rating determination denying service connection for residuals of a back injury is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Residuals of a Back Injury

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions will be reopened on receipt of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 2001 rating determination, the RO denied service connection for residuals of a back injury.  In denying service connection, the RO noted that service medical records showed evidence of an injury and treatment for a back disability and that the assessment was back muscle strain.  The discharge examination noted no residual disability.  The RO indicated that the Veteran had not provided any evidence or testimony as to current disability.  The RO denied service connection on the basis that there was no evidence to establish a current disability and without such evidence the claim had to be denied.  

The Veteran was notified of this decision in September 2001 and did not appeal.  Thus, the decision became final. 

In a July 2003 rating determination, the RO continued the previous denial of service connection for residuals of a back injury.  In denying service connection for residuals of a back injury, the RO noted the previous denial.  The RO indicated that the Veteran had provided new and material evidence showing treatment for his low back in 1997 and 1998.  It observed that an October 1997 report from the Sports Physical Therapy Center indicated that the Veteran had had lumbar surgery in October 1997 secondary to a herniated nucleus pulposus, which was caused by a fall down stairs while working.  It noted that the Veteran had provided records confirming the herniated disc and subsequent surgery.  The RO further observed that the Veteran had provided a statement that he was injured in service when he fell from a building and continued to have back problems throughout the remainder of his service.  

The RO noted that the reports the Veteran provided clearly showed that his treatment in 1997 and 1998 was due to a work-related injury in 1997.  It stated that there was no indication that the Veteran's current back injury was related to his period of military service.  The RO reopened the previous denial and then denied the Veteran's claim of service connection for residuals of a back injury.  

The Veteran was notified of the decision that same month and did not properly perfect his appeal.  Thus, the decision became final.  

In July 2004, the Veteran, through his representative, requested that his claim be reopened.  Evidence received since the previous denial includes statements from the Veteran, VA and private treatment records, several letters/statements from the Veteran's chiropractor, and the testimony of the Veteran at his Travel Board hearing before the undersigned Veterans Law Judge.  

In a September 2006 letter, the Veteran's private chiropractor, L. Steinle, D.C., indicated that based upon his examination, including x-rays and review of the active duty medical records, it was his opinion that it was as likely as not that the problems that the Veteran was having with his lower back were a direct result of injuries sustained from the fall he suffered while on active duty in 1975.  Dr. Steinle again rendered the same opinion in a December 2007 letter.  

In a November 2010 letter, Dr. Steinle again related the Veteran's current back disorder to his period of service.  

At the time of his hearing, the Veteran testified as to how he sustained his inservice back injury.  He further noted having received back treatment throughout the years following the inservice injury.  

The newly received evidence demonstrates a possible relationship between the Veteran's current back disability and his period of service.  The lack of a showing of such a relationship was the basis for the previous denial.  The private chiropractor's opinion about the etiology of the Veteran's back disorder relates to a previously unestablished element of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for service connection for residuals of a back injury is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened.


REMAND

As it relates to the claim of service connection for residuals of a back injury, as the claim has been reopened, the Veteran should be afforded a VA examination to determine the etiology of any current back disorder and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for a right hip disorder, the Board notes that the Veteran has not been afforded a VA examination throughout the course of the appeal.  The Veteran has testified that it is his belief that his current right hip disorder had its onset in service and occurred at the same time that he injured his back.  The Veteran's private chiropractor, in September 2006 and December 2007 letters,  indicated that the Veteran's right hip disorder was a direct result of the injury he sustained while falling on active duty in 1975.  However, in his November 2010 letter, Dr. Steinle indicated that the right hip pain was the result of damage to the right L5-S1 nerve root injury and not a separate problem.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because the Veteran filed his currently appealed claims for service connection prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran should be applied in adjudicating the claim.  

As it relates to the claim of service connection for right ear hearing loss, the Board notes that the Veteran, at the time of his December 2010 hearing, testified that he had undergone a VA audiological evaluation in the past two months which addressed the right ear hearing loss issue.  The Board notes that the last VA treatment records associated with the claims folder date back to May 2006.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from the Augusta, Georgia, VAMC since August 2008.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of any current back and right hip disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examining physician for review.

The examiner should answer the following questions: 

As to the back disorder, is it at least as likely as not (50 percent probability or greater) that any current back disorder, if found, is related to the Veteran's period of active service?  

As to the right hip disorder, is it at least as likely as not (50 percent probability or greater) that any current right hip disorder, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that any current right hip disorder is caused or aggravated by (permanently worsened) any current back disorder?  The examiner must provide rationales for these opinions.

3.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above, readjudicate the remaining claims on appeal.  If any claim is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


